§EW|

smssol
§. _ . ..

\bw`lG\UlAUNl-‘

NNNNNNNNNo-¢rd\-¢o-¢\_o-\_o_o_r_
®`l¢\mBUNH¢\¢®`l€\UlAUN-\¢

 

 

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 1 of 9
\//

RoBERT W. FREEMAN -- F'LE° -- RECE'VE°
Nevada BarNo. 3062 _E"TERED . ---SERVED °"
Robert.Freeman@lewisbrisbois.com COU"SEL'PART'ES OF RECORD
ll;RISdC;LLA L. O’BRIANT

eva BarNo.01017l -
Priscilla.O’Briant@lewisbrisbois.com MAR 7 mfg
LEWIS BRISBOIS BISGAARD & SMITI-I LLP , . _ . . _
6385 S. Rainbow Boulevard, Suite 600 CLERK US D|STR|CT COURT
Las Vegas, Nevada 891 18 D|STR|CT OF NEVADA
702.893.3383 IY:
PAX: 702.893.3789

Attorneys for Defendant Garrison Property and
Casualty Insurance Company

 

 

 

 

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

WAYNE C. GOODRICH, individually, CASE NO. CASE NO. 3:18-cv-562

Plaintiff,
STIPULATED CONFIDENTIALITY

vs. AGREEMENT AND PROTECTIVE

GARRISON PROPERTY AND CASUALTY ORDER
INSURANCE COMPANY dba USAA, a
foreign entity; DOES I-X; and ROE
CORPORATIONS XI-XX, inclusive,

Defendants.

 

 

This Stipulation and Protective Order (“Protective Order”) shall govern the use and
treatment of information, documents, testimony or other tangible things produced in this action by
Defendant Garrison Property And Casualty Insurance Company (“Garrison "):

l. “Confidential Information,” as used herein, means any information, in whatever
form produced in connection with formal or informal discovery in this litigation that Garrison in
good faith believes contains, reflects or concerns its trade secrets, confidential business or
commercial information or other sensitive or proprietary information within the meaning of Fed.
R. Civ. P. 26(c)(l)(G) which, if disclosed to third parties, would likely cause the party injury,
prejudice, harm, damage or disadvantage Confidential Information includes, but is not limited to,

proprietary business information, business plans, pricing, information relating to personnel

4817-2| 55~7897.|

 

§EW|

caisson

\b@\lQ\UlBUNi-¢

NNNNNNNNNi-i-¢o_i-¢~i-i-nnd~i_
®Q¢\whbbN\_¢\¢®`l¢\u\AwN\-IQ

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 2 of 9

matters, and financial and other sensitive information that is not publicly available (or not publicly
available in the form maintained by the party), Confidential Information may not be used or
disseminated except as provided in this Protective Order. Confidential Information includes
testimony that may reveal confidential, proprietary, or commercially sensitive information as well
as all documents or information derived from Confidential Information, including excerpts, copies
or summaries of Confidential lnformation.

2. Garrison may designate any information, document, testimony or other tangible
thing that it furnishes in connection with this litigation as Confidential Information, and therefore
subject to the provisions of this Protective Order, in any reasonable manner. Documents may be
designated Confidential Inforrnation by affixing the legend “Confidential” to each item or
document page. Deposition testimony and/or exhibits may be designated Confidential
Information either by: (a) stating on the record of the deposition that such deposition, or portion
thereof; or exhibit is confidential; or (b) stating in writing served upon counsel of record up to
twenty (20) days after receipt of the deposition transcript that such deposition, or portion thereof,
or exhibit is confidential.

3. Materials designated as Confidential may only be copied, disclosed, discussed, or
inspected, iii whole or in part, only for the purposes of this litigation and only by the following
persons:

(a) the parties in this lawsuit, or their employees involved in the management of this

litigation;

(b) counsel of record who represent the parties in this litigation, in-house counsel and
the personnel who are directly employed or contracted by those attomeys' firms and
who are assisting the attorneys working on this action;

(c) any person who is expected to testify as a witness either at a deposition or court
proceeding in this action for the purpose of assisting in his/her preparation
therefore, and any other person to whom the dissemination of the document is
deemed necessary by any party in preparation for trial;

///

4317-2155~1897.1 2

 

 

 

§EW|

BR|$BO|

5

\¢W\l¢\UIAUNl-¢

NNNNNNNNNi-lc-¢i-\i-‘i-¢i~i_i_i-)-s
QQQ¢\mAUNo-‘¢\¢G°`l¢\Ul&UNi-¢¢

 

 

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 3 of 9

(d) independent expert witnesses or consultants, including trial or jury consultants,
retained by the parties in this lawsuit (i.e., not employed by or similarly affiliated
with a party or an affiliated company of a party);

(e) the Court and its officers, including stenographic reporters engaged in such
proceedings as are necessarily incidental to the preparation or trial of this lawsuit;
and

(f) any mediator or arbitrator selected with the consent of all parties or by the Court.

4. Confidential Infonnation shall not be disclosed to any of the persons referred to in
paragraph 3(c) and (d) until such persons have been provided with a copy of this Protective Order
and have agreed in writing to be bound thereto by execution of the Confidentiality Agreement
attached hereto as Exhibit A. All parties shall retain any such agreements and make them
available to counsel for other parties upon request, provided that the identities of consultants,
including trial or jury consultants, who have not been identified as testifying experts need not be
disclosed,

5. Garrison may elect that certain Confidential Information not be divulged to the
persons referred to in paragraphs 3(a) or 3(c) above if it in good faith believes that its disclosure
could cause commercial harm or be put to any improper use or could otherwise cause irreparable
harm. Such information shall be clearly marked “Highly Coanential-Attorneys & Experts
Only,” and shall be treated as Confidential Information, except that such information may only be
disclosed to those persons referred to in paragraphs 3(b), 3(d), 3(e) and 3(1) herein in accordance
with the terms and conditions of this Protective Order. If a party objects to materials designated
“Highly Confidential-Attorneys & Experts Only,” that party may follow the procedure set forth in
paragraph 9 herein to remove such designation.

6. A party that intends to file with the Court pleadings or other papers containing or
referring to Confidential Information shall provide Garrison notice at least ten (10) business days
prior to such filing, to allow that party to file a motion to file under seal in conformance with
Local Rule IA~ 10~5 and make the required showing mandated by Kamakana v. Cily and County of
Honolulu, 447 F.3d 1172 (9th Cir. 2006).

4817-2\55-1397.\ 3

 

§EW|

smsaoi
§__ __

\¢Q`l¢’\UlAUNl-‘

NNNNNNNNNi-‘i-¢i-\i-¢i~i-\i-‘i-i-i-
®`l¢\UoAbJNi-\¢\SQO`I¢\U\&MN~¢

 

 

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 4 of 9

7. Subject to rules of evidence, an Order granting a Motion in Limine, or an Order
granting a Motion to Exc|ude, Confidential lnformation may be offered in evidence at trial or any
court hearing. The parties are not waiving their right to object to any attempt to offer such
Confidential Information into evidence at time of trial or at any court hearing.

8. The terms of this Protective Order are subject to modification, extension or
limitation as may be hereinafter agreed to by the parties in writing or as ordered by the Court.
Any modifications, extensions or limitations agreed to in writing by the parties shall be deemed
effective pending approval by the Court.

9. With respect to any Confidential Infonnation covered by this Protective Order, the
parties may at any time serve upon counsel for Garrison a written notice of objection to the
materials designated as “Confidential” or “Highly Confidential-Attorneys & Experts Only.”
Garrison, within ten (lO) business days of receipt of such notice, review the designated material
sought to be reclassified, and notify the parties in writing whether or not it will agree to the
reclassification requested and, if not, whether it will agree to reclassify a redacted copy. If no
agreement can be reached, the requesting party may apply to the Court for an order that the
information or documents so designated are not entitled to such status and protection. Garrison
shall be given notice of the application and an opportunity to respond. In the event of such
application, to maintain the status of the information or documents as Confidential-Information
under this Protective Order, the proponent of confidentiality must show there is good cause for the
information or documents to have such designated protection.

10. Confidential lnforination shall be used solely and exclusively for the purpose of
this specific litigation and for no other purpose, including, without limitation, any business,
competitive or educational purpose; such information shall not be disclosed or disseminated to
any person, organization, business, governmental body or administrative agency unless ordered by
the Court.

ll. In the event that Confidential lnforination is inadvertently produced without
designating such documents or information “Confidential” or “Highly Confidential-Attomeys &

Experts Only” within the time periods established in this Protective Order, Garrison shall properly

4si7-2iss-7s97.i 4

 

§EW|

BRISBO|

§

\SN`|¢\UIAUNi-l

NNNNNNNNN-o-‘~i-i_i_i_o__
®`l¢\UlAUNi-¢¢\G®`l¢\U\AUNi-‘¢

 

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 5 of 9

designate such dociunents or information as “Confidential” or “Highly Confidential-Attorneys &
Experts Only,” and the parties shall be bound by such designations pursuant to the terms of this
Protective Order, but shall not be deemed to be in breach of this Protective Order by reason of any
use or disclosure of such Confidential information that occurred prior to notification of the correct
designation. Inadvertent production of such documents or information in this case without
designation as “Conf`idential” or “Highly Confidential-Attomeys & Experts Only” shall not be
deemed a waiver, in whole or in part, of Garrison’s claim to confidentiality of such documents or
information, either as to the specific information disclosed or as to any other information relating
to the subject matter of the information disclosed.

12. Upon final settlement or termination of this action, unless otherwise ordered by the
Court, the parties shall within thirty (30) days return to Garrison or destroy all materials marked
“Confidential” and “Highly Confidential-Attomeys & Experts Only” (and any copies thereof)..
The Discovering Party shall return or destroy all Confidential Material, including all copies, notes,
tapes, papers and any other medium containing, summarizing, excerpting, or otherwise embodying
any Confidential Material, except that the Discovering Party shall be entitled to destroy, rather
than return (a) any Confidential Material stored in or by data processing equipment and (b) work
product memoranda embodying Confidential Material, subject to State Bar rules. The
Discovering Party will confirm in writing to Garrison its compliance with this Section.

13. If any party receives a subpoena from a nonparty to this Protective Order seeking
production or other disclosure of Confidential Information, it shall refuse to produce any
Confidential Information under the authority of this Protective Order and shall immediately give
written notice to counsel for Garrison, identifying the Confidential Information sought and
enclosing a copy of the subpoena.

14. The parties stipulate that this Court shall retain jurisdiction over them and any
person to whom Confidential Information is disclosed to the extent necessary to enforce the terms
of this Protective Order. Any party, including attorneys of record and outside consultants and
experts retained in this action, who violates this Order, including but not limited to unauthorized

disclosure of confidential information or documents, is subject to sanctions, including but not

 

4317-2\55.7897.\ 5

 

§EW|

BR|SBO|

§

\¢®`l¢\Ul-SWNl-I

NNNNNNNNNo-¢i-¢i-‘\-li-oi-\i-¢i_o-i-
w`l¢\UlebJNi-\¢\b¢¢`l¢\UlAbJNl-¢

 

 

Case 3:18-cv~00562~NlMD»CBC Document 32 Filed 03/06/19 Page 6 of 9

limited to, dismissal of claims or defenses, civil contempt, damages, assessment of reasonable
expenses, including attomeys' fees incurred by the person whose confidential information was
disclosed in violation of this Order, and/or any other sanction deemed appropriate by the Court.
Disclosure of confidential material in violation of this order will entitle Garrison to recover all
damages proximately flowing from the violation. The parties expressly agree that the prevailing
party in any proceeding to enforce this order shall be entitled to recover attorney’s fees.

15. This Protective Order will be governed and construed in accordance with the laws
of the State of Nevada.

l6. Should any provision of this Stipulation be struck or held invalid by a court of
competent jurisdiction, all remaining provisions shall remain in full force and effect.

l7. This Protective Order contains the entire agreement between the parties concerning
the subject matter hereof, and no modifications of this Protective Order or waiver of its provisions
will be binding upon the parties, unless made in writing by the parties.

18. The parties enter this protective order to facilitate discovery and the exchange of
information while providing Garrison reasonable assurance that

a) The documents produced by Garrison will be used in this litigation and this
litigation only;

b) The documents produced by Gan‘ison will not be used for commercial
purposes;

c) The documents produced by Garrison will not be used for non-litigation
purposes.

19. Garrison is relying on this Agreement and Order, and would not otherwise have
produced the documents and information without a Court order.

20. Garrison’s production under this Agreement and Order does not admit or concede
the documents or information are relevant or admissible in this litigation, This Agreement and
Order survives the end of the above styled litigation. Compliance with this Agreement and Order
will be a material term to any settlement agreement reached in this case.

///

4817-2155-7891.1 6

 

kEWI

BR|$BQ|

§

\Q®`I¢'\UIAWNd-\

NNNNNNNNNi-¢i-A~i-‘i-li-i-\i-i-o_
QQQ¢\MAMN~¢\¢®`I¢\U|AMN~¢

 

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 7 of 9

20. 'I`he parties agree good cause exists for this Agreement and for the Court to enter

this Order.

DATED this:_ day of !\_" id to- , 2019 DATED this @ day M¢M : t , 2019

Att eys(for P aintiff

 
  

<

» 1

Adam llll Smith, Esq.

Nevada Bar No. 9690

Craig A. Henderson, Esq.

Nevada Bar No. 10077

Adam Smith Law

2340 Paseo Del Prado, Suite D203
Las Vegas, NV 89102

Nevada Bar No. 3062

Priscilla L. O’Briant, Esq.

Nevada Bar No. 10171

Lewis Brisbois Bisgaard & Smith, LLP
63 85 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118

ORDER

IT IS SO ORDERED:

Dated this§i t‘:;/“)clay o£%¢¢fz , 2019.

Unit@tes Magistr{j Judge

 

 

 

4817.2155-7397.1 7

 

kEW|

BR|$BO|

§

\$N\l¢\UlBWNi-‘

id
¢

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18~cv~00562-MMD-CBC Document 32 Filed 03/06/19 Page 8 of 9

LIST OF EXHIBIT§S[

Exhibit “A” Acknowledgment of Receipt and Agreement to Comply With Stipulated
Confidentiality Agreement And Protective Order

 

4817.2155-7$91.\ 8

 

kEW|

BR|SBOI

§

\QQ\IG\MAUNl-¢

NNNNNNNNNo-‘i-‘i-¢~i-‘i-¢r-¢i-‘i-\o_
Go~le\UlBMNv-‘¢\boo`l¢\UlAMNl-¢

Case 3:18-cv-00562-MMD-CBC Document 32 Filed 03/06/19 Page 9 of 9

EXHIBIT A

 

ACKNOWLEDGMENT OF RECEIPT AND AGREEMENT TO
COMPLY WITH STIPULATED CONFIDENTIALITY AGREEMENT AND
PROTECTIVE ORDER

The undersigned hereby acknowledges that he/she has been provided with a copy of the parties’
STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER in the
lawsuit captioned Goodrich v. Garrison Prop. & Cas. Ins. Co., et. al., United States District Court
Case No. 3:18-cv-562. The undersigned agrees to be bound by the terms of the referenced
Stipulated Confidentiality Agreement and Protective Order in the same manner as the parties
herein and their attorneys.

DATED this day of , 2019.

By:

 

Litigation Participant - Signature

 

Name (Printed)

 

Street Address

 

City State Zip

 

Occupation of Business

4817-2155-1897.1 9

 

 

 

